Citation Nr: 1123292	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board remanded this case in March 2009.  It was returned to the Board but remanded again in January 2011 in order to complete the development requested by the first remand.  It had again been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service connected disabilities combine to make him unemployable.  Evidence reports that he retired as a cabinet maker in 1975.

The March 2009 remand requested, among other things, that after providing the Veteran with a VA examination of all his service connected disabilities, the examiner was to provide an opinion as to how the Veteran's service connected sinusitis affected his non service connected allergies and, ultimately, his ability to work.  More importantly, this remand requested that the examiner express an opinion as to whether or not the Veteran's service connected disorders preclude him from securing and following a substantially gainful occupation.  While the Veteran was provided VA examinations of his disabilities in 2009, and while some of these examiners commented as to how each individual disability might affect the Veteran's employability, the examiners failed to express an opinion as to whether or not the Veteran's combined disabilities render him unable to secure and follow a substantially gainful occupation.  

The January 2011 remand noted that the new examinations failed to provide the requested opinion regarding sinusitis.  In addition, it was further noted that the examiner failed to provide the requested opinion as to whether or not the Veteran's combined disabilities make him unemployable.  Therefore, in this remand the Board again requested that the examiner who conducted the 2009 ear, nose, and throat examination address whether, and to what extent, the Veteran's service connected sinusitis affects his nonservice connected allergies.  Moreover, the Board asked this examiner to provide an opinion as to whether or not the Veteran's service connected disorders cumulatively preclude him from securing and following a substantially gainful occupation.  

The record shows that the Veteran was again provided with VA examinations of each of his service connected disabilities in January 2011 and February 2011.  Some of these examiners discussed the individual effects of the Veteran's disabilities on his employability.  The claims folder was also returned as requested to the examiner who conducted the 2009 ear, nose, and throat examination, who conducted another examination in February 2011.  

Unfortunately, after a review of the record it is apparent that the development requested in June 2009 remand still has not been accomplished.  

Although the examiner who had conducted the 2009 ear, nose, and throat examination provided the Veteran with another examination and reviewed the record, he still did not provide an opinion as to whether or not the Veteran's service connected sinusitis affects his nonservice connected allergies.  Instead, the examiner provided an opinion as to whether or not the nonservice connected rhinitis affects the service connected sinusitis.  The examiner found that it did, and that it would interfere with his ability to work.  He did not describe how or what the interference would be.  More importantly, the examiner failed to provide the requested opinion as to whether or not the Veteran's service connected disabilities cumulatively prevent him from securing and following a gainful occupation.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this case must again be remanded in order to obtain the opinions exactly as they were requested by the Board.  

In addition, the Veteran states that he has been in receipt of treatment for his service connected disabilities during the past year at a VA facility.  He requests that these records be obtained and used in the evaluation of his employability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records regarding treatment for all service connected disabilities from the VA Medical Center in East Orange, New Jersey, or other identified facility, and associate them with the claims folder.  

2.  Return the claims folder to the examiner who conducted the June 2009 and February 2011 VA ear, nose, and throat examinations, if available.  If this examiner is no longer available, forward the claims folder to a similarly qualified VA examiner.  New examinations are not required unless deemed necessary by the examiner.  After a review of the medical records in the claims folder, the examiner should attempt to express the following opinions exactly as they are requested.

a) Is it as likely as not that the Veteran's service connected sinusitis affects his nonservice connected rhinitis/allergies?  If yes, then the manner and extent that the Veteran's chronic sinusitis affects the rhinitis/allergies and the Veteran's ability to work should be described.  Any functional impairment noted should be described as to how it affects his ability to work.

b) Is it as likely as not that the Veteran's service connected disabilities combine to preclude him from securing and following a substantially gainful occupation?

The examiner should be reminded that the affects of the Veteran's individual service connected disabilities on his employability have previously been discussed and, except for the opinion regarding the sinusitis, do not need to be addressed again.  Instead, the benefit sought by the Veteran is based on the cumulative effects of his service connected disabilities.  While it is possible that each of his disabilities, when considered individually, is not of such severity that they prevent the Veteran from being employed, it is also possible that when these disabilities combine that they do prevent employment.  That is why on this occasion, the examiner must address the combined effects of all of the Veteran's service connected disabilities on his overall ability to be employed.  

The reasons and bases for all opinions should be provided.  If the examiner finds that he is unable to express the requested opinion without resorting to speculation, the reasons and bases for that opinion should be noted, as well as any missing evidence that might enable him to provide this opinion.  

3.  After the completion of the development requested above, review the opinions that are obtained to ensure that they are complete and address the matters requested by the Board.  If not, return the report to the examiners for corrective action.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



